DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-2, it is suggested that “vehicle, comprising” be changed to –vehicle, the latch assembly comprising--, for clarity.  This issue also exist in claim 20.
In claim 1, it is unclear if both instances of “a driving signal” are intended to be the same driving signal or different driving signals.  This is also true for claim 2 and claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Estrada et al., US Patent Application Publication 2015/0069766A1.
Regarding claim 1 (as well as claim 20), Estrada provides essentially all of the claimed limitations, including a latch assembly for a closure member of a motor vehicle, comprising an actuation group including a latching mechanism operable to control latching of the closure member, a motor (13, 26), a backup energy source 112 to provide power to a control unit (including 108) and to the actuation group; and a control circuit including the control unit configured to generate a driving signal for operating the actuation group in order to actuate the motor using power from a main power source is inherent (as conventional) when power from the main power source is available, and configured to generate a driving signal for operating the motor using power from the backup energy source when power from the main power source is unavailable.
Regarding claim 1 (and 20), Estrada provide the claimed invention except explicit teaching of a cinching mechanism operable to shift the latching mechanism between a cinched mode and an uncinched mode, and an electric motor controllable to drive the cinching mechanism; and the driving signal(s) being for driving the cinching device as claimed.   However, Estrada does suggest the use of a cinching device as a possible embodiment (see the last sentence of [0051]).  The examiner serves Official Notice that the use of cinching mechanisms in vehicle latching/locking structures is very old and well known in the art for providing means of tightening the securement of the latch/lock.  It would have been obvious at the time of the effective filing date of the present application to have modified the device of Estrada to including the claimed cinching mechanism configuration, for the purpose of providing means of tightening the securement of the latch/lock, as well known and established in the art.  

Allowable Subject Matter
Claims 2-12, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675